                 Case 2:17-cr-00210-TLN Document 115 Filed 12/02/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-00210 TLN
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   JAGPAL SINGH, ET AL.,
15                                 Defendants.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

19 through defendants’ counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for a trial confirmation hearing on December 3,

21 2020 at 9:30 a.m., and a trial date on January 11, 2021.

22          2.       By this stipulation, defendants Tajinder Singh, Parminder Singh, and Shawana Denise

23 Harris, through their respective counsel of record, and the United States hereby request that this matter

24 be re-set for a jury trial on May 10, 2021, at 9:00 a.m. with a trial confirmation hearing set for March 25,

25 2021 at 9:30 a.m., and that the previous trial confirmation hearing date of December 3, 2020, and the

26 trial date of January 11, 2021, both be vacated. By this stipulation, defendants also move to exclude

27 time between January 11, 2021, and May 10, 2021, under Local Code T4.

28          3.       The parties agree and stipulate, and request that the Court find the following:


      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:17-cr-00210-TLN Document 115 Filed 12/02/20 Page 2 of 4


 1                a)      The government has represented that the discovery associated with this case

 2        includes collectively, investigative reports, electronic discovery obtained from the search of

 3        various electronic devices, records from the California Department of Motor Vehicles (DMV),

 4        and records from telephone providers and banks which is subject to a protective order. In

 5        September 2020, the United States produced additional discovery as it continued to prepare for

 6        trial. Earlier, in August 2019, the United States also produced almost 900 pages of additional

 7        discovery, and audio-recorded interviews which were generated as the government continued to

 8        prepare for trial. Additionally, at defense counsels’ request, thousands of pages of discovery

 9        have been made available for inspection at the DMV and the Department of Homeland Security,

10        Homeland Security Investigations (HSI). Despite the current health issues, the government has

11        continued to make such discovery available, and will continue to do so. Prior to this, the United

12        States produced over 3,000 pages of documents, as well as over a dozen audio/video recordings,

13        some of which are in a foreign language. At this point, the consecutively Bates stamped portion

14        of the discovery totals in excess of 5,500 pages, which is in addition to other records and

15        physical evidence being made available for inspection and copying. The United States continues

16        to investigate the case and will continue to produce discovery up through the trial date. All of

17        this discovery has been either produced directly to counsel and/or made available for inspection

18        and copying.

19                b)      Counsel for defendants desire additional time to review discovery, including the

20        physical evidence still available at both the DMV and HSI, consult with their respective clients,

21        conduct investigation and research related to the charges, to prepare pretrial motions, and to

22        otherwise prepare for trial. Counsel also need time to discuss with their clients potential

23        resolution.

24                c)      Further, May 2021 is the first available time when all defense counsel will be

25        available for trial due to their respective existing schedules, including other cases that are already

26        set for trial, as well as personal obligations.

27                d)      Counsel for defendants believes that failure to grant the above-requested

28        continuance would deny them the reasonable time necessary for effective preparation, taking into

     STIPULATION REGARDING EXCLUDABLE TIME                  2
     PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:17-cr-00210-TLN Document 115 Filed 12/02/20 Page 3 of 4


 1        account the exercise of due diligence, and continuity of counsel.

 2               e)       The government does not object to the continuance.

 3               f)       Additionally, the court is not calling in jurors for service in criminal jury trials

 4        until further notice pursuant to General Order 618, given the cited public health concerns therein

 5        and presented by the evolving COVID-19 pandemic. In light of the pandemic, delay is

 6        particularly apt in this case because:

 7                       The trial involves several individuals who will have to travel from Southern

 8                        California and other locations within the State to attend and/or participate in the

 9                        trial;

10                       The trial cannot be conducted by videoconferencing (or telephone conferencing if

11                        videoconferencing is not reasonably available) pursuant to General Order 624

12                        (CARES Act); and

13                       The United States expects that several of its witnesses will likely need the

14                        assistance of a Punjabi interpreter as well, as do two of the three defendants set

15                        for trial.

16               g)       Based on the above-stated findings, the ends of justice served by continuing the

17        case as requested outweigh the interest of the public and the defendants in a trial within the

18        original date prescribed by the Speedy Trial Act.

19               h)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20        et seq., within which trial must commence, the time period of January 11, 2021, to May 10,

21        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

22        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

23        of the Court’s finding that the ends of justice served by taking such action outweigh the best

24        interest of the public and the defendants in a speedy trial.

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME               3
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:17-cr-00210-TLN Document 115 Filed 12/02/20 Page 4 of 4


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: November 30, 2020                                  MCGREGOR W. SCOTT

 6                                                             United States Attorney

 7                                                             /s/ ROSANNE L. RUST
                                                               ROSANNE L. RUST
 8                                                             CHRISTOPHER S. HALES
                                                               Assistant United States
 9                                                             Attorneys
10
     Dated: November 30, 2020                                  /s/ Edward Robinson
11
                                                               EDWARD ROBINSON
12                                                             Counsel for Defendant
                                                               TAJINDER SINGH
13

14   Dated: November 30, 2020                                  /s/ Kelly Babineau
                                                               KELLY BABINEAU
15                                                             Counsel for Defendant
                                                               PARMINDER SINGH
16

17   Dated: November 30, 2020                                  /s/ Kyle Knapp
18                                                             KYLE KNAPP
                                                               Counsel for Defendant
19                                                             SHAWANA DENISE HARRIS

20
                                             FINDINGS AND ORDER
21
            IT IS SO FOUND AND ORDERED this 1st day of December, 2020.
22

23

24

25                                                                  Troy L. Nunley
                                                                    United States District Judge
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
      PERIODS UNDER SPEEDY TRIAL ACT
